By the Court,

Higby, J.
A special motion is made by entering the same, properly entitled; dated and signed, in the Special Motion Booh, distinctly stating therein, all the grounds on which the same is founded, and at the same time filing the affidavits and other papers, if any, on which it may be founded, and on the same day serving copies of such affidavits, or other papers on the attorney of the opposite party —Rules 28 and 29.
The word “ made ” in the second line Of rule 81, has the same meaning as the word “ entered, ” in the last line of said rule, and in rules 28 and 29.
The only requirement as to the filing of papers and service of copies in case of a special motion, is in rule 28, and does not include the writing referred to in rule 83.
*201Rules of practice, although at all times to be respected and enforced., should receive a liberal construction for the furtherance of Justice, and as the writing referred to in Rule 33, is not in terms, required to be filed within any specified time, and can be of no service as a means of information to , the opposite party or his attorney, it may be filed when the motion is called up for argument.
Objection overruled.